DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is a continuation-in-part of application 15/505,042 filed 17 February 2017 which is the national stage entry of PCT/US15/47301 filed 27 August 2015. Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US applications 62/121,329 filed 26 February 2015, 61/121,472 filed 26 February 2015, and 62/042,979 filed 28 August 2014. A review of the priority documents reveals an earliest priority date of 27 August 2015 for the instant claims.

Examiner’s Note
Applicant's amendments and arguments filed 22 January 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 22 January 2021, it is noted no claims have been amended. No new matter or claims have been added.

Status of the Claims
Claims 1-20 are pending.
Claims 12-20 are withdrawn.
Claims 1-11 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 11 stand rejected under 35 U.S.C. 103 as being unpatentable over Boyden et al. (US 2014/0200511) in view of Dogan et al. (CFI Ceramic Forum International, vol. 79, no. 5, Goeller Verlag GmbH, May 2002).
The Applicant claims, in claim 1, a method for treating vascular diseases comprising fabricating a sterile ice slurry, cooling the slurry to a predetermined temperature, and injecting the slurry into a desired tissue region that includes perivascular adipose tissue. In claim 2, the temperature is between 0 ºC to -10 ºC. Claims 3-5 further narrow the adipose tissue selection. In claims 6-7 the slurry further comprises a surfactant which is glycerol. In claim 8, the injecting step is further divided into delivering via a pump the slurry and suctioning melted slurry from the tissue region. Claim 11 requires the ice particles to have a largest cross-sectional diameter of less than 2 millimeters.

Boyden does not teach the claimed method all in one embodiment. Boyden does not teach including glycerol as the surfactant.
Dogan teaches that the freezing behavior of aqueous slurries can be controlled by using hydrogen bond forming compounds, such as glycerol, to reduce the size of ice crystals during solidification of water (Abstract).
The specific combination of features claimed is disclosed within the broad generic ranges taught by Boyden but such “picking and choosing” within several 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.

	The result would have been a method of treating adipose tissue comprising injecting sterile ice particles in water (slurry) and a surfactant to adipose tissue, wherein the ice particles are from 1-100%, can be substantially uniform in size, and wherein the composition has a temperature in the range from -220 to 30 ºC. Regarding the temperature of the slurry, the claimed range falls within that of the prior art and the Applicant has not provided evidence of a critical range of temperature to distinguish over the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I). Boyden renders obvious a method of injecting the ice particle slurry directly to the adipose tissue but is not specific as to which adipose tissue, therefore any adipose tissue would have been obvious to the skilled artisan including epicardial fat, thoracic fat, or tissue surrounding the coronary artery. Moreover, pumps and methods for removing/suctioning out the liquid are taught by Boyden therefore incorporating these steps into the process for treating adipose tissue would have been obvious.
	It would have been obvious to use glycerol as the surfactant based on the known ability of glycerol to reduce the size of ice crystals in slurries, thus addressing instant claims 6-7.
.

Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive. Applicant argues, on pages 5-8 of their remarks, that Boyden fails to disclose a method for treating vascular disease as claimed.
In response, Boyden repeatedly discloses suitable embodiments of their invention that relate to vascular diseases. As discussed above, the composition of Boyden can be used to target biological tissue including adipose tissue and arteries [0467, 0473, 1647]. Alternative uses include treating blood vessel obstruction [0478] or aneurism [0480]. Although Boyden is not exclusively towards these disorders, it is prima facie obvious to administer the ice slurry of Boyden for the treatment of vascular diseases such as aneurism, blood vessel obstruction, or other diseases of the adipose tissue and arteries based on the teachings in the prior art. Because of the explicit teachings in Boyden of uses of their invention pertaining to various vascular diseases, the Examiner’s statements to this effect cannot be considered conclusory but rather are based in the teachings of the prior art disclosure. Further regarding the selection of vascular disease from the disclosure of Boyden, the Applicant is reminded that the teachings of KSR are actually an endorsement and expansion of the flexible and expansive approach to obviousness, which clearly invites continued reliance on such broad and flexible analyses concerning the utility of selecting alternative embodiments of components providing art-recognized utility, with no substantial change in the overall See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395-96 (U.S.2007) (“the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”; “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious”; “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions” exemplified by the holdings of cases such as Merck v. Biocraft. 

The Applicant argues, on page 6 of their remarks, that Dogan does not relate to the treatment of diseases and does not disclose sterile compositions or the injection of a sterile ice slurry.
In response, while Dogan is not towards medical uses of ice slurries, Dogan does relate to ice slurries like those in Boyden and provides a teaching of a suitable method for controlling crystal sizes in said slurries.

	The Applicant argues, on page 9 of their remarks, that motivation to pick and choose various elements from Boyden and Dogan can only be found with the use of hindsight.
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The selection of elements from within Boyden are obvious based on the teachings of Boyden that a plurality of sterile frozen particles can be used for various purposes including for treating adipose tissue and other vascular diseases such as aneurism. Modification of Boyden with Dogan would have been obvious based on the teachings in Dogan on how to reduce the size of the ice particles. 

The Applicant argues, on page 9 of their remarks, that the Office Action is devoid of any explanation why a skilled person considering Boyden and Dogan would have reasonably expected to be able to treat vascular disease by injecting a sterile ice slurry into a desired tissue region.
In response, Boyden is herein applied for its teaching of a injecting frozen ice particles into adipose tissue and for other purposes such as treating aneurysm. The prior art teachings, as described above, provide a reasonable expectation of success and the Applicant has not provided any evidence to the contrary.

The Applicant argues, on pages 10-11 of their remarks, that the claimed methods provide unexpected advantages over prior methods.
In response, it is reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected .

Claims 1-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Boyden et al. (US 2014/0200511) in view of Dogan et al. (CFI Ceramic Forum International, vol. 79, no. 5, Goeller Verlag GmbH, May 2002) in view of Gobin et al. (US 6,126,684).
See above for a description of the claims. In claim 9, the Applicant claims using a catheter with an injection and a suction port, delivering the slurry, and suctioning melted ice back out. Claim 10 requires the catheter to be a balloon catheter and for the slurry to be recirculated.
The teachings of Boyden and Dogan are set forth above, together with the reasons the method of claims 1-8 and 11 are prima facie obvious over these references.
Gobin teaches methods and apparatuses for producing heat exchange with body tissue (col 1, lns 6-10). Positioning a heat exchange catheter in the body can be done to cool selected body portions such as in the carotid artery (col 1, lns 62-66). By using this catheter, the selected body portion can be cooled by providing the advantages associated with hypothermia to the body portion while the remainder of the body do not experience the reduction in temperature and are not susceptible to the disadvantages of hypothermia (col 2, lns 4-14). In the process, at least one balloon is provided in a heat exchange region positioned in contact with the body fluid (col 2, lns 30-34). The heat 
It would have been obvious to modify the method of Boydon in view of Dogan by using the balloon catheter of Gobin due to the teaching that said method is beneficial in localizing the cooling and reducing any disadvantages of hypothermia across other portions of the body. The resulting method would be a method of introducing sterile ice slurry and glycerol into the balloon catheter to cool the adipose tissue and then removing the slurry. The usage of pumps to move in and remove out the liquid would have been obvious. Moreover, it would have been obvious to repeat the cooling cycle as many times as desired, effectively recirculating the ice slurry. Claims 1-11 are accordingly rejected as obvious over the prior art.

Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive. Applicant argues, on pages 11-12 of their remarks, that the Examiner has not provided sufficient motivation to combine Boyden, Dogan, and Gobin nor does the Office Action include explanation of why a skilled artisan would have a reasonable expectation of success.
In response, as stated above, it would have been obvious to modify the method of Boydon in view of Dogan by using the balloon catheter of Gobin due to the teaching that said method is beneficial in localizing the cooling and reducing any disadvantages of hypothermia across other portions of the body. Gobin teaches that this is an advantage in a situation such as treating an aneurysm (col 4, lns 28-39) therefore Gobin .

Claims 1-7 and 11 stand rejected under 35 U.S.C. 103 as being unpatentable over Altshuler et al. (US 2010/0036295).
See above for a description of the claims.
	Altshuler teaches treating fatty tissue using a thermal element employed to the target region used for cooling and heating [0065]. The element can be a cooling element that is applied internally proximal to adipose tissue [0065]. The cooling element can comprise solid cooling agents such as ice slurries and liquid cooling agents such as glycerol [0065]. It is noted that Altshuler teaches direct contact of the agent (i.e. ice slurry), which is less than about 20 ºC, to the subject [0065]. The cooling agent can be applied in a pulsed or continuous manner by injection and optionally removed after contact with the tissue [0066]. Administration to the tissue can be via needle or cannula [0119]. The ice water slurry can be made from 1-99% ice particles and have a temperature of between 0-20 ºC [0121]. Once the ice slurry has cooled the targeted tissue, it can either be left to be absorbed by the body or evacuated [0122]. The ice size can range from about 1 micron to about 3 mm per crystal [0122].
	Altshuler does not teach the slurry is sterile nor does it teach the specific types of adipose tissue. Althshuler does not teach combining the ice slurry with glycerol.
	Since Altshuler teaches both ice slurry and glycerol as suitable cooling agents, it would have been obvious to use a combination thereof for injecting into the body to treat .

Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive. Applicant argues, on pages 12-14 of their remarks, that Altshuler does not disclose the treatment of vascular diseases or the application of its methods or devices to perivascular adipose tissue ("PVAT"). The Applicant further argues that the Office Action uses conclusory language in asserting that any adipose tissue would be acceptable.
In response, Altshuler teaches treating a variety of conditions including blood and lymph vasculature [0064] therefore treatment of vascular disease would have been obvious. In addition, Altshuler teaches treating any adipose tissue, which necessarily includes epicardial fat and tissue surrounding the coronary artery, both of which the 

The Applicant argues, on pages 14-15 of their remarks, that the claimed methods provide unexpected advantages over prior methods.
In response, it is reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (see MPEP 716.02). The Applicant has not provided data or evidence to support an assertion of unexpected results. Moreover, it is reminded that the claimed invention must be compared with the closest subject matter that exists in the prior art (see MPEP 716.02(e)), which the Applicant has not done.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-




/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613